Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to technology for reconfigurable input precision in-memory computing. The independent claims 1, 12 and 15 recite a non-volatile storage system, comprising: a plurality of non-volatile memory cells organized in a cross-point array; a plurality of digital-to-analog converters (DAC) in communication with the plurality of non-volatile memory cells, wherein each DAC is configured to input n-bits and one or more input voltages, wherein each DAC is configured to output 2n unique output voltage magnitudes based on the n-bits and the one or more input voltages; and one or more control circuits in communication with the plurality of DACs and the cross-point array, wherein the one or more control circuits are configured to: program memory cell nodes that each comprise one or more non-volatile memory cells of the plurality of non-volatile memory cells, including program a bit of information into each non-volatile memory cell; operate the plurality of DACs to have a target input bit resolution, wherein the target input bit resolution is greater than n-bits; sense the memory cell nodes in response to voltages provided to the memory cell nodes by the plurality of DACs; and provide one or more multiplication results based on sensing the memory cell. The prior art fails to disclose or suggest reconfigurable input precision allows the bit resolution of input data to be changed to meet the requirements of in-memory computing operations. Voltage sources (that may include DACs) provide voltages that represent input data to memory cell nodes. The resolution of the voltage sources may be reconfigured to change the precision of the input data. Therefore, claims 1-20 are in condition for allowance.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        08/26/2022